DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 April 2021 has been entered.

Response to Amendment
Applicant’s response, filed 25 February 2021, to the last office action has been entered and made of record. 
In response to the cancellation of claim 20, it is acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to claims 1 and 19, specifically addressing the rejection under 35 U.S.C. § 101 of the previous Office action, the amended language has included additional features which would apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and thus overcome the respective rejections, the rejections have been withdrawn.
Amendments to the independent claim 1 has necessitated a new ground of rejection over the applied prior art. 
Examiner notes independent claim 19 is amended to recite the subject matter of previously presented claim 20 and not the amended subject matter presented currently in amended claim 1, which omits “electronic devices” from the group of controlled functions”. Thus, claim 19 may be rejected similarly to previously presented claim 20 of the final Office action, dated 8 January 2021. For the purposes of compact prosecution, and as the subject matter of amended claim 1 and amended claim 19 overlap, the rejection of claim 19 is updated with the prior art applied to amended claim 1. 
Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive. Examiner notes that the comments below are similar to those presented in the Advisory action, dated 18 March 2021.

In response to Applicant’s remarks, on p. 9-10 to the objections of the drawings, the Examiner reiterates that the blank blocks, diamonds, and parallelogram symbols used in Fig. 1 and Fig. 2, referenced by numerals S6, S7, S8, and S11 to S21, do not readily identify the corresponding function or purpose of the respective symbols. 
Examiner notes that the symbols used in Fig. 1, referenced by S1 to S5, do include text that provides for some readily identifiable representation for the functions or purpose of the symbols. Examiner notes that the exact text from the specification does not necessarily have to be inserted into their corresponding symbols, but some notation that would allow the corresponding function or purpose which the symbol represents to be readily recognizable (e.g. for block referenced by S6, “delete 
Examiner suggests to amend or replace the corresponding figures with some notation which allows the corresponding functions or purpose of the respective blank symbols to be readily recognizable, similar to those provided for symbols S1 to S5 of Fig. 1. 
In regards to the drawings objections of reference numeral “S21” of Fig. 2, for being used to designate different parts with the same reference numeral, and for the drawings for not including the reference numeral “S22” as recited at paragraph [00113] of the description; the corresponding drawing objections will be maintained below for clarity of the record. 

In response to Applicant’s remarks to the rejection of claim 19 under 35 U.S.C. 112 (b) for being indefinite, the Examiner notes that the claim 19 limitation, “evaluation device” as currently presented invokes treatment under 35 U.S.C. 112 (f), and is being interpreted to cover the corresponding structure described in the specification, and equivalents, as performing the claimed function. 
As the disclosure merely restates that an evaluation device is used to perform the functions, and does not disclose the corresponding structure of the evaluation device that performs the function, the claims fail to satisfy the requirements of 35 U.S.C. 112(b). See MPEP 2181 II. A. (“If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b)”). While the presently recited term “evaluation device” itself is properly supported by the written description, the corresponding structure for performing the “evaluation device” is missing, which the invocation under 35 U.S.C. 112(f) requires. Therefore, one skilled in the art is unable to clearly discern what structure performs the recited function of the “evaluation device”, nor would one of ordinary skill in the art be able to clearly discern the equivalents of the corresponding structure. 
As to Applicant’s remarks that the evaluation device would be readily understood by one of 

In regards to Applicant’s remarks to the rejection of claim 19 under 35 U.S.C. 103, in view of the amended subject matter, the Examiner notes that amended claim 19 recites the subject matter of canceled claim 20 and not the amended subject matter which omits the term “electronic devices” from the group of controlled functions. Claim 19 as currently presented thus recites subject matter similar to that recited in canceled claim 20 and may be similarly rejected as claim 20 in the final Office action, dated 8 January 2021. 
For the purposes of practicing compact prosecution of the Application, the rejection of claim 19 is updated in view of the cited prior art relied upon for the updated rejection of claim 1, as the scope of the claimed subject matter of amended claims 1 and 19 overlap. 


Drawings
Figures 1 and 2 are objected to as depicting a block diagram without “readily identifiable” descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires “labeled representations” of graphical symbols, such as blocks; and any that are “not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.” In the case of Figures 1 and 2, the blocks are not readily identifiable per se and therefore require the insertion of text that identifies the function of that block. That is, each vacant block should be provided with a corresponding label identifying its function or purpose.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S21” in Fig. 2 has been used to designate both terminating boxes at the bottom of Fig. 2.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “S22” recited at paragraph [00113].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “evaluation device” in claim 19.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “evaluation device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function corresponding to the claimed “evaluation device” and merely restates that an evaluation device is used to perform the functions (see specification [0076], [0081], and [0084]).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2008/0002856), herein Ma, in view of Cheriyadat (US 2010/0322474), herein Cheriyadat, and Bramblet et al. (US 2004/0017929), herein Bramblet.
Regarding claim 1, Ma discloses a method for recognizing the presence of at least one person in a specified spatial region by way of at least one camera, the method comprising:
recording a sequence of images of the spatial region by way of the at least one camera (see Ma [0014] and claim 7, where an image sequence of an area of surveillance is acquired from a camera); 
performing a person recognition on the based on at least one image of the image sequence (see Ma [0017], where an implicit shape model for a pedestrian is used to perform object detection on an input image sequence to output a model likelihood image of whether each pixel belongs to the target); and 
determining a movement trajectory of an object from at least two or more images of the image sequence (see Ma [0015]-[0016], where motion detection is performed upon the input image sequence, outputting a motion likelihood image of whether each pixel belongs to a moving foreground object and the output is used in hypothesis validation); 
linking a person object recognized from the person recognition to the movement trajectory of the object (see Ma [0018] and [0029], where the outputs of the motion likelihood map and model likelihood map are combined in a verification stage); and
classifying the person object as a real person based on linking the person object to a movement trajectory (see Ma [0018] and [0029], where the outputs of the motion likelihood map and model likelihood map are combined in a verification stage to validate the hypothesis of detecting a target, e.g. a pedestrian).

Cheriyadat teaches in a related and pertinent moving object detection and tracking method based on determining coherent motion regions (see Cheriyadat Abstract), where a time series of video images are analyzed into identify a plurality of feature points and optical flow algorithm is used to compare the feature points compared across pairs of sequential video images to identify sets of feature points having similar pixel characteristics for identifying feature point tracks and subsequently the motion region of the corresponding object represented by the feature points (see Cheriyadat [0045]-[0047]). 
	At the time of filing, one of ordinary skill in the art would apply Cheriyadat’s feature point tracking technique to Ma’s object detection system based on fusing model information and motion information such that the detected objects are tracked using Cheriyadat’s technique. This modification is an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ma teaches an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object information for tracking. Cheriyadat teaches a known technique where detected feature points corresponding to a detected object are identified and matched between multiple sequential pairs of video images to identify feature point tracks and use to generate motion regions of the moving object. One of ordinary skill in the art would have found it obvious to apply Cheriyadat’s technique for defining the moving region of detected objects through the series of video images for implementing the object tracking taught by Ma, predictably yielding the creation of coherent motion regions of the describing the motion of the detected objects based on the fusion of model and motion likelihood information, leading to improved consistency in tracking the detected objects over 
	Although, Ma teaches that the disclosed detection system is for various applications such as tracking, identification and so forth, enhanced with fusion of motion detection and object detection of targets (see Ma [0009]); Ma and Cheriyadat do not explicitly disclose controlling one or more functions from the group comprising illumination, network access points, monitor devices, coffee machines, ventilation units, access controls, or combinations thereof based on the presence of the real person in the specified spatial region. 
Bramblet teaches in a related and pertinent method of using machine vision methods to identify and track objects in controlled access areas (see Bramblet Abstract), where a machine vision processing system receives video inputs from cameras monitoring an area of observation defined by a access limiting structure (e.g. a door, gate, portal, elevator door, turnstile, etc) in which objects are identified, classified and tracked for detecting tailgating or reverse entry events (see Bramblet [0039]), where the machine vision processing system interfaces with an access control system, for monitoring and controlling access to designated access points to controlled areas, and local access controllers, to control one or more doors or other access limiting structures, and that the machine vision processing system may send control data or signals to the area controller or local access controllers (see Bramblet [0047]-[0048]), and objects are identified from image features extracted from the images and the tracked object data are further provided to an alarm and system controller to apply access control rules based on the object tracking data (see Bramblet [0060]-[0062]).
At the time of filing, one of ordinary skill in the art would apply Bramblet’s teachings of using a machine vision processing system to control access limiting structures to Ma and Cheriyadat’s object detection system based on fusing model information and motion information such that the detected and tracked objects according to Ma and Cheriyadat’s system are used to control similar access limiting structures as taught by Bramblet. This modification is an application of a known technique to a known 

Regarding claim 2, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet disclose the method of claim 1, wherein in each case the person recognition is performed based on a plurality of images of the image sequence (see Ma [0017], where an implicit shape model for a pedestrian is used to perform object detection on an input image sequence);
wherein a check is performed as to whether at least one same person object recognized in a plurality of images has already moved (see Ma [0029]-[0032], where the motion likelihood image and the model likelihood image are integrated in the verification stage to identify image regions corresponding to motion areas and detected objects, indicating the image region represents a moving object); 
wherein if so, the recognized person object is classified, or remains classified, as a real person (see Ma [0029]-[0032], where the hypothesis areas containing both motion and model areas indicates a validated hypothesis for a target, e.g. pedestrian); and 
wherein if not, the recognized person object is not classified, or does not remain classified, as a real person (see Ma [0029]-[0032], where the hypothesis areas that do not contain both motion and model areas are not validated as the target, e.g. pedestrian, and discarded).

Regarding claim 3, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet disclose the method of claim 1, 
wherein a check is performed by way of a pattern recognition based on a plurality of images of the image sequence whether at least one pattern object recognized in the images has moved (see Ma [0029]-[0032], where the motion likelihood image and the model likelihood image are integrated in the verification stage to identify image regions corresponding to motion areas and detected objects, indicating the integrated image region represents the detected object moving); and 
wherein a pattern object which has moved is classified or remains classified as being associated with a real person if it is possible to assign to the pattern object which has moved a person object that is recognized on the basis of the person recognition (see Ma [0029]-[0032], where the hypothesis areas containing both motion and model areas indicates a validated hypothesis for a target, e.g. pedestrian).

Regarding claim 4, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet disclose the method of claim 1, 
wherein a check is performed by way of a pattern recognition based on a plurality of images of the image sequence whether at least one pattern object recognized in the images has moved (see Ma [0029]-[0032], where the motion likelihood image and the model likelihood image are integrated in the verification stage to identify image regions corresponding to motion areas and detected objects, indicating the integrated image region represents the detected object moving); and 
wherein a person object that is recognized on the basis of the person recognition is classified or remains classified as a real person if a pattern object which has moved is assignable thereto (see Ma [0029]-[0032], where the hypothesis areas containing both motion and model areas indicates a validated hypothesis for a target, e.g. pedestrian).

Regarding claim 5, please see the above rejection of claim 3. Ma, Cheriyadat, and Bramblet disclose the method of claim 3, wherein, between two images, which are evaluated for directly successive person recognitions, at least one image is additionally evaluated for the movement recognition of pattern objects (see Cheriyadat [0045]-[0047], where a time series of video images are analyzed into identify a plurality of feature points and optical flow algorithm is used to compare the feature points compared across pairs of sequential video images to identify sets of feature points having similar pixel characteristics for identifying feature point tracks and subsequently the motion region of the corresponding object represented by the feature points).
	
Regarding claim 6, please see the above rejection of claim 4. Ma, Cheriyadat, and Bramblet disclose the method of claim 4, wherein, between two images, which are evaluated for directly successive person recognitions, at least one image is additionally evaluated for the movement recognition of pattern objects (see Cheriyadat [0045]-[0047], where a time series of video images are analyzed into identify a plurality of feature points and optical flow algorithm is used to compare the feature points compared across pairs of sequential video images to identify sets of feature points having similar pixel characteristics for identifying feature point tracks and subsequently the motion region of the corresponding object represented by the feature points).

Regarding claim 7, please see the above rejection of claim 3. Ma, Cheriyadat, and Bramblet disclose the method of claim 3, wherein the pattern object is generated again based on a recognized person object if the person object that is recognized on the basis of the person recognition in the image is assigned or remains assigned to a pattern object which has moved, or vice versa (see Cheriyadat [0045]-[0047], where a time series of video images are analyzed into identify a plurality of feature points and optical flow algorithm is used to compare the feature points compared across pairs of sequential video images to identify sets of feature points having similar pixel characteristics for identifying feature point tracks).

Regarding claim 8, please see the above rejection of claim 4. Ma, Cheriyadat, and Bramblet disclose the method of claim 4, wherein the pattern object is generated again based on a recognized person object if the person object that is recognized on the basis of the person recognition in the image is assigned or remains assigned to a pattern object which has moved, or vice versa (see Cheriyadat [0045]-[0047], where a time series of video images are analyzed into identify a plurality of feature points and optical flow algorithm is used to compare the feature points compared across pairs of sequential video images to identify sets of feature points having similar pixel characteristics for identifying feature point tracks).

Regarding claim 9, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet disclose the method of claim 1, wherein, a movement trajectory is stored for a moving object (see Cheriyadat [0045]-[0047], where a motion region is generated corresponding to a plurality of feature point tracks representing features of the same object; see also Cheriyadat [0058]-[0060] and Fig. 5, where a motion region matrix is built for storing and representing the detected motion regions).

Regarding claim 10, please see the above rejection of claim 9. Ma, Cheriyadat, and Bramblet disclose the method of claim 9, wherein a pattern recognition for pattern objects is performed on the basis of an image (see Cheriyadat [0045]-[0047], where each video image in the time series is analyzed to identify feature points); 
wherein for at least one recognized pattern object a check is performed as to whether this pattern object is assignable a movement trajectory determined from preceding images (see Cheriyadat [0045]-[0047], where a motion region is generated corresponding to a plurality of feature point tracks representing features of the same object, where the feature point tracks are generated from matching similar feature points across pairs of sequential video images); and 
wherein if so, a position and a time of the pattern object are added as a point of the assigned movement trajectory (see Cheriyadat [0047], where the motion region is represented by a three dimensional coordinate including a time index).

Regarding claim 11, please see the above rejection of claim 9. Ma, Cheriyadat, and Bramblet disclose the method of claim 9, wherein a movement trajectory for an object which has moved is stored or remains stored if a movement of this object in at least one specified partial spatial region has been recognized (see Cheriyadat [0058]-[0060] and Fig. 5, where a motion region matrix is built for storing and representing the detected motion regions corresponding to the set of detected feature point tracks representing moving objects).

Regarding claim 18, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet disclose the method of claim 1, wherein a person recognition is effected only in partial image regions of the recorded images in which previously a movement of pattern objects has been recognized (see Ma [0029]-[0032], where the hypothesis areas containing both motion and model areas indicates a validated hypothesis for a target, e.g. pedestrian).

Regarding claim 19, it recites a system performing the method of claim 1. Ma, Cheriyadat, and Bramblet teach a system performing the method of claim 1. Please see above for detailed claim analysis, with the exception to the following further limitations:
at least one camera monitoring a specified spatial region (see Bramblet [0039], where cameras capture video images of an area of observation); and 
an evaluation device configured to evaluate images recorded by way of the at least one camera (see Bramblet [0039] and [0073], where a machine vision processing system processes video images captured from the cameras); and wherein the monitoring system configured to perform the method of claim 1, further comprising:
controlling one or more functions from the group comprising illumination, network access points, electrical devices, access controls, or combinations thereof based on the presence of the real person in the specified spatial region (see Bramblet [0039] [0047]-[0048], and [0060]-[0062], where a machine vision processing system is used to control access limiting structures based on tracked objects in the area of observation). 
Please see the above rejection of claim 1, as the rationale to combine the teachings of Ma, Cheriyadat, and Bramblet are similar, mutatis mutandis. 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Cheriyadat, and Bramblet as applied to claim 1 above, and further in view of Wang et al. (US 8,238,607), herein Wang.
Regarding claim 12, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet do not explicitly disclose the method of claim 1, wherein an object which has moved is classified or remains 
Wang teaches in a related and pertinent method of identifying, tracking, and counting human objects of interest (see Wang Abstract), where objects are detected based on captured video images (see Wang col. 4, ln. 60- col. 5, ln. 45), where zones are delineated in a height map generated from the video images for detecting and counting human objects using object tracks corresponding to the detected human objects detected in the zones (see Wang col. 10, ln. 10-20).
At the time of filing, one of ordinary skill in the art would apply Wang’s object tracking technique to Ma, Cheriyadat, and Bramblet’s object detection system based on fusing model information and motion information such that the detected objects are tracked using Wang’s technique. This modification is an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ma, Cheriyadat, and Bramblet teach an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions from matching feature points across images and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object information for tracking. Wang teaches a known technique where object tracks are determined for the detected objects and to count detected human objects, zones are designated in the image data used for detecting the objects, and the object tracks corresponding to the human objects detected in the designated zones are used to count and track the human objects entering and exiting an area. One of ordinary skill in the art would have found it obvious to apply Wang’s technique for defining zones of an area to detect and count human objects entering and exiting the area based on detected object tracks to implement the object tracking of Ma, Cheriyadat, and Bramblet, predictably yielding the detection and tracking of human objects in designated zones of the imaged area where human object tracks detected in one area is associated with a corresponding human object track 

Regarding claim 13, please see the above rejection of claim 1. Ma, Cheriyadat, Bramblet, and Wang disclose the method of claim 1, wherein an object which has moved is classified or remains classified as being associated with a real person if this object has previously moved for a first specified time period (see Wang col. 14, ln. 60 – col. 15, ln. 5, where tracks remain a candidate to be paired with the corresponding detected object if the track is active or has just became inactive for less than a short period of time, e.g. less than three frames; suggesting that objects and tracks remain paired if the object has moved within the designated short period of time and classified as a human object).
Please see the above rejection of claim 12, as the rationale to combine the teachings of Ma, Cheriyadat, Bramblet, and Wang are similar, mutatis mutandis. 

Regarding claim 14, please see the above rejection of claim 1. Ma, Cheriyadat, Bramblet, and Wang discloses the method of claim 1, wherein an object which has moved is no longer classified or no longer remains classified as being associated with a real person if it has not moved again for a second specified time period after a preceding movement (see Wang col. 14, ln. 40-60, where active tracks from the previous frame are analyzed to extended or deleted, where tracks with no best matching human object detect for the track is considered as inactive, and inactive tracks for a certain period of time are marked for deletion).
Please see the above rejection of claim 12, as the rationale to combine the teachings of Ma, Cheriyadat, Bramblet, and Wang are similar, mutatis mutandis. 

Regarding claim 15, please see the above rejection of claim 1. Ma, Cheriyadat, Bramblet, and (see Wang col. 13, ln. 5-40, where a track is considered noisy if the track points with a fixed number of frames in the past has a range less than a specified noisy track range; as the fixed number of frames correspond to a time frame and the track range correspond to a distance the track has  covered, the teachings suggests that the track is noisy if the track is less than a noisy track speed).
Please see the above rejection of claim 12, as the rationale to combine the teachings of Ma, Cheriyadat, Bramblet, and Wang are similar, mutatis mutandis. 

Regarding claim 16, please see the above rejection of claim 1 Ma, Cheriyadat, Bramblet, and Wang disclose the method of claim 1, wherein an object which has moved is not, or is no longer classified or does not remain classified as being associated with a real person if this object has not moved at least temporarily at a minimum speed within a specified partial spatial region (see Wang col. 10, ln. 10-20, where zones are delineated for detecting and counting human objects using object tracks corresponding to the detected human objects detected in the zones; see Wang col. 13, ln. 5-40, where a track is considered noisy if the track points with a fixed number of frames in the past has a range less than a specified noisy track range; as the fixed number of frames correspond to a time frame and the track range correspond to a distance the track has  covered, the teachings suggests that the track is noisy if the track is less than a noisy track speed).
Please see the above rejection of claim 12, as the rationale to combine the teachings of Ma, Cheriyadat, Bramblet, and Wang are similar, mutatis mutandis. 

Regarding claim 17, please see the above rejection of claim 1. Ma, Cheriyadat, Bramblet, and (see Wang col. 13, ln. 5-40, where a track is considered noisy if the track points with a fixed number of frames in the past has a range less than a specified noisy track range; as the track range correspond to a distance the track has covered, the teachings suggests that the track is noisy if the track has moved for less than the specified noisy track distance).
Please see the above rejection of claim 12, as the rationale to combine the teachings of Ma, Cheriyadat, Bramblet, and Wang are similar, mutatis mutandis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/TIMOTHY CHOI/Examiner, Art Unit 2661           

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661